Citation Nr: 1232630	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-19 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.  

2.  Entitlement to a total rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the RO which denied the benefits sought on appeal.  A hearing before the undersigned at the RO was held in May 2012.  

In a January 2012 supplemental statement of the case, the RO reported that they had considered virtual Capril records in adjudicating the claim for a rating in excess of 50 percent for headaches.

In a May 2012 statement, the Veteran's attorney raises the issue for a TDIU rating.  In this regard, in support of the argument for the assignment of a rating in excess of 30 percent for the service-connected headaches, he relates that it is impossible for the Veteran to obtain gainful employment.  This claim for a TDIU rating is part of the Veteran's claim for an increased rating for the service-connected headache disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has added this issue to the cover page of this decision.  

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's migraine headaches have been manifested by frequent prostrating and prolonged attacks productive of severe economic inadaptability.  



CONCLUSION OF LAW

The criteria for an increased evaluation to 50 percent for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned in May 2012.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

The Veteran was also afforded a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issue on appeal and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim for a higher evaluation and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

In light of the favorable decision in this case, the Board finds that any VA deficiency in complying with VCAA is harmless error and that no useful purpose would be served by remanding the appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Migraine Headaches

The Veteran's headache disorder is rated under Diagnostic Code (DC) 8100, which provides, in pertinent part, for a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is assigned with characteristic prostrating attacks occurring on average of once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100 (2011).  

In this case, the Veteran's complaints concerning his migraine headaches have been essentially the same during the course of this appeal and are manifested by chronic and prolonged prostrating headaches.  In a letter received in April 2009, a VA physician reported that he had been treating the Veteran since March 2004, and that his migraine headaches had increased in severity and frequency since he first started treating the Veteran.  He also reported that the Veteran has to stay in bed for about two days when he gets a headache.  In a subsequent letter, received in November 2009, the same VA physician reported that the Veteran suffered from significant headaches almost weekly, and that they did not respond well to medication.  

When examined by VA in August 2009, the Veteran reported prostrating headaches two to three times a month, lasting two to three days each time.  His headaches are accompanied by nausea and are so severe that he is unable to function and feels weak and fatigued.  The Veteran's complaints and clinical findings on VA examination in December 2011, were essentially the same as on the August 2009 VA examination, manifested by completely prostrating attacks weekly accompanied by nausea, weakness and fatigue.  The examiner noted that the Veteran retired in 2003 (due to an unrelated stroke), and indicated that his headaches did not impact significantly on his employability.  

The evidentiary record also includes numerous VA outpatient notes showing treatment for various maladies, including chronic, recurring headaches on numerous occasions from 2009 to the present.  A treatment note, dated in August 2010, indicated that the Veteran kept a journal of his headache and showed that he had prostrating headaches at least five separate occasions in May and again in June 2010, with each attack lasting from two to three days.  Also of record are statements from the Veteran's wife, son and a close friend describing their observations of the Veteran's condition during his migraine attacks.  

At the hearing before the undersigned in May 2012, the Veteran testified that he had severe, prostrating headaches three to four times a month, lasting two to three days each time.  He further testified, that he is unable to function and has to lie down in a dark room with an ice pack during an attack, and that it often takes him another couple of days to recover from his weakness, nausea and fatigue.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Veteran's testimony before the Board was consistent with the medical reports of record and appeared sincere, and the Board has found no reason to question the credibility of the Veteran's description of his migraine headaches.  

Based on the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his description of migraine headaches more closely approximates the criteria for a 50 percent evaluation from the date of his claim for increase.  38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8100; 38 U.S.C.A. § 5107(b); see also, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that this is the highest schedular rating assignable and that the Veteran's attorney has argued that this is the most appropriate rating.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's headache disorder is consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  Inasmuch as a 50 percent evaluation is the maximum schedular rating possible for a headache disorder, and the rating criteria contemplates severe economic inadaptability, consideration of the assignment of a rating in excess of 50 percent on an extraschedular basis is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); see also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

ORDER

An increased evaluation to 50 percent for migraine headaches is granted, subject to VA laws and regulations concerning the payment of monetary benefits.  


REMAND

As noted in the introduction, the claim for a TDIU must be adjudicated as part of the Veteran's claim for a higher rating for headaches.  In this regard, the Veteran needs to be given proper VCAA notice concerning this issue.  If additional evidence is obtained following the issuance of the VCAA letter, then it must be determined whether an additional VA examination is necessary to adjudicate the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an appropriate VCAA letter concerning the issue of a TDIU rating.

2.  If additional evidence is obtain, medical or lay evidence, make a determination as to whether another VA examination is warranted.

3.  Thereafter, readjudicate the claim for a TDIU rating.  In adjudicating the claim, consider 38 C.F.R. § 4.16(a), (b).  If the claim is denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


